683 N.W.2d 669 (2004)
471 Mich. 865-869
PEOPLE
v.
YOUNG.
No. 124811.
Supreme Court of Michigan.
July 28, 2004.
SC: 124811. COA: 240832.
On order of the Court, the motion for reconsideration of this Court's order of June 3, 2004 is considered, and it is GRANTED. On reconsideration, we MODIFY our order of June 3, 2004. The appeal is limited to the following issues: (1) whether Michael Martin or Eugene Lawrence were accomplices; (2) whether the facts of the case establish a "closely drawn" issue of credibility; and (3) whether the "closely drawn" rule announced by this Court in People v. McCoy, 392 Mich. 231, 240, 220 N.W.2d 456 (1974), is inconsistent with MCL 768.29 and MCR 2.516(C).
Defendant-appellant's brief on appeal is due August 11, 2004.